UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended: June 30, 2016 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 333-206097 ADDENTAX GROUP CORP. (Exact name of registrant as specified in its charter) Nevada 35-2521028 (State or other jurisdiction of incorporation) (IRS Employer I.D. No.) 70, Av Allal Ben Abdellah, Fes, Morocco, 30000 (Address of principal executive offices and Zip Code) + 1 (Registrant’s telephone number, including area code) addentax@gmail.com (Registrant’s email) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes [ ] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [X]No [ ] As of June 30, 2016 there were 3,460,000 shares outstanding of the registrant’s common stock. Page PART I FINANCIAL INFORMATION: Item 1. Financial Statements 3 Condensed Balance Sheets as of June 30, 2016 and March 31, 2016 (Unaudited) 4 Condensed Statement of Operations for the three months period ended June 30, 2016 and June 30, 2015 (Unaudited) 5 Condensed Statement of Cash Flows for the three months period ended June 30, 2016 and June 30, 2015 (Unaudited) 6 Notes to the Condensed Unaudited Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 PART II OTHER INFORMATION: Item 1. Legal Proceedings 15 Item 1A Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Mine Safety Disclosure . 17 Item 5. Other Information 17 Item 6. Exhibits 17 Signatures 18 2 PART I – FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS The accompanying interim financial statements of Addentax Group Corp. (the “Company”), have been prepared without audit pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with United States generally accepted principles have been condensed or omitted pursuant to such rules and regulations. In the opinion of management, the financial statements contain all material adjustments, consisting only of normal adjustments considered necessary to present fairly the financial condition, results of operations, and cash flows of the Company for the interim periods presented. 3 ADDENTAX GROUP CORP. Balance Sheets (Unaudited) ASSETS June 30, 2016 March 31, 2016 Current Assets Cash and cash equivalents $ 15,677 $ 10,052 Prepaid expenses 760 1,330 Inventory 463 977 Total Current Assets 16,900 12,359 Fixed Assets Equipment net of accumulated depreciation of $1,602 and $1,335 respectively 1,314 1,581 Website 700 700 Total Fixed Assets 2,014 2,281 Total Assets $ 18,913 $ 14,640 LIABILITIES AND STOCKHOLDER'S EQUITY (DEFICIT) Current Liabilities Accounts payable $ 12,500 $ - Loans from director 20,600 8,100 Total Current Liabilities 33,100 8,100 Total Liabilities 33,100 8,100 Stockholder’s Equity (Deficit) Common stock, par value $0.001; 75,000,000 shares authorized, 3,460,000 and 3,441,500 shares issued and outstanding respectively 3,460 3,442 Additional paid-in capital 13,187 12,651 Accumulated deficit (30,834 ) (9,553 ) Total Stockholder’s Equity (Deficit) (14,187 ) 6,540 Total Liabilities and Stockholder’s Equity (Deficit) $ 18,913 $ 14,640 The accompanying notes are an integral part of these financial statements. 4 ADDENTAX GROUP CORP. Statements of Operations (Unaudited) Three months ended June 30, 2016 Three months ended June 30, 2015 REVENUES $ 3,000 $ - Cost of Goods Sold 514 - GROSS PROFIT 2,486 - OPERATING EXPENSES General and administrative expenses 23,767 4,947 TOTAL OPERATING EXPENSES 23,767 4,947 NET INCOME (LOSS) FROM OPERATIONS (21,281 ) (4,947 ) PROVISION FOR INCOME TAXES - 28 NET INCOME (LOSS) $ (21,281 ) $ (4,919 ) NET INCOME (LOSS) PER SHARE: BASIC AND DILUTED $ (0.00)* (0.00)* WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING: BASIC AND DILUTED 3,459,890 3,000,000 The accompanying notes are an integral part of these financial statements. 5 ADDENTAX GROUP CORP. Statements of Cash Flows (Unaudited) Three months ended June 30, 2016 Three months ended June 30, 2015 CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) for the period $ (21,281 ) (4,919 ) Adjustments to reconcile net loss to net cash (used in) operating activities: Depreciation 267 267 Changes in operating assets and liabilities: Increase in prepaid expenses 570 570 Decrease/Increase in inventory 514 (1,390 ) Increase in accounts payable 12,500 - Decrease in taxes payable - (28 ) CASH FLOWS USED IN OPERATING ACTIVITIES (7,430 ) (5,500 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from sale of common stock Loans from director 555 12,500 - - CASH FLOWS PROVIDED BY FINANCING ACTIVITIES 13,055 - NET INCREASE IN CASH 5,625 (5,500 ) Cash, beginning of period 10,052 6,990 Cash, end of period $ 15,677 1,490 SUPPLEMENTAL CASH FLOW INFORMATION: Interest paid $ - - Income taxes paid $ - - The accompanying notes are an integral part of these financial statements. 6 ADDENTAX GROUP CORP. Notes to the Financial Statements (Unaudited) For the three months ended June 30, 2016 Note 1. ORGANIZATION AND NATURE OF BUSINESS Addentax Group Corp. (“the Company”, “we”, “us” or “our”) was incorporated in Nevada on October 28, 2014, and the Company is engaged in the field of producing images on multiple surfaces using heat transfer technology. Note 2. GOING CONCERN The accompanying financial statements have been prepared in conformity with generally accepted accounting principles, which assumes the Company will be able to realize its assets and discharge its liabilities in the normal course of business for the foreseeable future. However, the Company has generated limited revenues and has a working capital deficit as of June 30, 2016. The Company has not completed its efforts to establish a stabilized source of revenues sufficient to cover operating costs over an extended period of time and currently does not have the funding to fully implement its business-plan. Therefore there is substantial doubt about the Company’s ability to continue as a going concern. The Company's ability to continue as a going concern is dependent upon the Company generating sustainable profitable operations in the future and, or, obtaining the necessary financing to meet its obligations and repay its liabilities arising from normal business operations when they come due and finance the implementation of its business plan. Management anticipates that the Company will be dependent, for the near future, on additional investment capital to fund operating expenses The Company intends to position itself so that it will be able to raise additional funds through the capital markets. In light of management’s efforts, there are no assurances that the Company will be successful in this or any of its endeavors or become financially viable and continue as a going concern. Note 3. SUMMARY OF SIGNIFCANT ACCOUNTING POLICIES Basis of presentation The accompanying financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America. The Company’s year-end is March 31. The accompanying unaudited interim financial statements and related notes have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) for interim financial information, and with the rules and regulations of the United States Securities and Exchange Commission set forth in Article 8 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by U.S. GAAP for complete financial statements. The unaudited interim financial statements furnished reflect all adjustments (consisting of normal recurring accruals) which are, in the opinion of management, necessary to a fair statement of the results for the interim periods presented. Unaudited interim results are not necessarily indicative of the results for the full fiscal year. These financial statements should be read in conjunction with the financial statements of the Company for the fiscal year ended March 31, 2016 and notes thereto contained in the Company’s Annual Report on Form 10-K. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date the financial statements and the reported amount of revenues and expenses during the reporting period. Actual results could differ from those estimates. Basic Income (Loss) Per Share The Company computes income (loss) per share in accordance with FASB ASC 260 “Earnings per Share”. Basic loss per share is computed by dividing net income (loss) available to common shareholders by the weighted average number of outstanding common shares during the period. Diluted income (loss) per share gives effect to all dilutive potential common shares outstanding during the period. Dilutive loss per share excludes all potential common shares if their effect is anti-dilutive. During three months ended June 30, 2016 there were no potentially dilutive debt or equity instruments issued or outstanding. 7 ADDENTAX GROUP CORP. Notes to the Financial Statements (Unaudited) For the three months ended June 30, 2016 Recent Accounting Pronouncements We have reviewed all the recently issued, but not yet effective, accounting pronouncements and we do not believe any of these will have a material impact on the Company. Note 4. SHAREHOLDER’S EQUITY The Company has 75,000,000, $0.001 par value shares of common stock authorized. During April 2016, the Company issued a total of 18,500 common shares for cash contributions of $555 at $0.03 per share. There were 3,460,000 shares of common stock issued and outstanding as of June 30, 2016. Note 5. LOAN FROM DIRECTOR The Company will continue to rely on advances from related parties until when it can support its operations through generating revenue, attaining adequate financing through sales of its equity securities or traditional debt financing. There is no formal written commitment by the shareholders to continue to support the company’s operation. The amounts due to shareholders represent advances or amounts paid on behalf of the Company in satisfaction of liabilities. These advances are considered temporary in nature and have not been formalized by promissory notes. The balance due to Otmane Tajmouati, the Company’s sole officer and director, as of June 30, 2016 was $ . This loan is unsecured, non-interest bearing and due on demand. Note 6. COMMITMENTS AND CONTINGENCIES Lease agreement The Company has extended its six month rental agreement, signed on December 15, 2014 for several additional six month periods. The lease expired on February 29, 2016. On February 25, 2016 Company signed a one year rental agreement. The lease expires in February 28, 2017. The Company is renting 30 square meters of office space for $190 per month. Litigation We were not subject to any legal proceedings during the three months ended June 30, 2016 and we know of no material, existing or pending legal proceedings against our Company, nor are we involved as a plaintiff in any material proceeding or pending litigation. There are no proceedings in which any of our directors, officers, affiliates, or any registered or beneficial shareholder is an adverse party or has a material interest adverse to our interest. Note 7. SUBSEQUENT EVENTS In accordance with SFAS 165 (ASC 855-10) the Company has analyzed its operations subsequent to June 30, 2016 to the date these financial statements were issued, and has determined that it does not have any material subsequent events to disclose in these financial statements. Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. This annual report and other reports filed by Addentax Group Corp. (“we,” “us,” “our,” or the “Company”), from time to time contain or may contain forward-looking statements and information that are based upon beliefs of, and information currently available to, the Company’s management as well as estimates and assumptions made by Company’s management. Readers are cautioned not to place undue reliance on these forward-looking statements, which are only predictions and speak only as of the date hereof. When used in the filings, the words “anticipate,” “believe,” “estimate,” “expect,” “future,” “intend,” “plan,” or the negative of these terms and similar expressions as they relate to the Company or the Company’s management identify forward-looking statements. Such statements reflect the current view of the Company with respect to future events and are subject to risks, uncertainties, assumptions, and other factors. Should one or more of these risks or uncertainties materialize, or should the underlying assumptions prove incorrect, actual results may differ significantly from those anticipated, believed, estimated, expected, intended, or planned. 8 Although the Company believes that the expectations reflected in the forward-looking statements are reasonable, the Company cannot guarantee future results, levels of activity, performance, or achievements. Except as required by applicable law, including the securities laws of the United States, the Company does not intend to update any of the forward-looking statements to conform these statements to actual results. Our financial statements are prepared in accordance with accounting principles generally accepted in the United States (“GAAP”). These accounting principles require us to make certain estimates, judgments, and assumptions. We believe that the estimates, judgments, and assumptions upon which we rely are reasonable based upon information available to us at the time that these estimates, judgments, and assumptions are made. These estimates, judgments, and assumptions can affect the reported amounts of assets and liabilities as of the date of the financial statements as well as the reported amounts of revenues and expenses during the periods presented. Our financial statements would be affected to the extent there are material differences between these estimates. Overview Addentax Group Corp. was incorporated in the State of Nevada on October 28, 2014 and established a fiscal year-end of March 31. We are in the development stage and were incorporated to produce images on multiple surfaces, such as glass, leather, plastic, ceramic, textile, and others using a 3D sublimation vacuum heat transfer machine. Our business office is located at 70, Av Allan Ben Abdellah, Fes, Morocco 30000. Our telephone number is +1 . Our Business The Company is working on a field of producing images on a surface such as glass, leather, plastic, ceramic, textile, and others using 3D sublimation vacuum heat transfer machines. Heat transfer technology is one of most economical methods of application. This modern technology has been quite popular for many years and has not lost its relevance. Materials for images can be varied, such as ceramics, glass, crockery of different quality, metal, clothing, caps, bags, leather products and other products. Our products are intended for individuals, business owners associated with the sale of souvenirs, and business owners who intend to order souvenirs in the corporate style. In order to organize our business, we need equipment and supplies, so that we can make the images on customer’s products, and then we will rent more warehouse space for goods on which to apply the images. We plan to conclude a contract of carriage with local shipping companies for delivery of our goods to other cities such as Meknes, Rabat, Kenitra and worldwide. 3D sublimation vacuum heat transfer machine We use 3D sublimation vacuum heat transfer technology to apply images on many surfaces. The 3D sublimation vacuum heat transfer machine does not require high technical skill for product production. A set of printing materials includes the machine itself, and all raw materials necessary for setting up and testing, and raw materials for the production process. Our industrial flatbed printing machine is not large, is user-friendly, is simple to maintain, and doesn’t require any special service. Target market We can determine two different directions our product can cover - corporate and private. By corporate, we mean large and small companies, who always care about image and updating company information. Corporate styles of any company are often reflected by printed images on pens, souvenirs, notepads, laptops and others. We are ready to provide image printing on any of the aforesaid products. By private we mean any private events, where memorable gifts can be suitable. Weddings, birthdays, and anniversaries – any holiday of any scale can become even more memorable with some kind of commemorative image on a glass or metal souvenir, which can be hung on the wall, for example. Addentax Group Corp. is able to offer any type of client the printed product that can meet its special requirements. 9 We have signed a contract for the sale of goods with Derb il Horra, a small enterprise, which is involved mostly in selling souvenirs not only in Fes, but also in another cities of Morocco. Marketing Our sole officer and director, Otmane Tajmouati, is responsible for the marketing of the Company. We intend to use marketing strategies, such as the World Wide Web, namely, dissemination of information on social networks such as Facebook, Twitter and other sites with ads, direct mailing, and distribution of flyers in hotels, cafes and restaurants, by handing out flyers in public and tourists’ spots and shopping malls to acquire potential customers. We believe that one of the most powerful aspects of online marketing is the ability to target our chosen group with a high degree of accuracy that will also be cost effective. We will use many online marketing tools to direct traffic to our website and identify potential customers. As of the date of these financial statements we have registered a domain name for our website www.addentaxgroup.com and have included initial information about the Company and its products. To accomplish this, we plan to contact an independent web designing company. Our website describes our products, shows our contact information, and includes some general information and pictures of our products. We also plan to attend shows and exhibitions in our industry and other related industries, where it would be appropriate to attract new customers and advertise our products. We will also promote our products through word-of-mouth. Also, we have prepared a brochure representing Addentax Group Corp. and our business, which contains basic information about the Company. We believe it will help us in our marketing upon commencement of our production process and for making our products known to potential customers. Storage and delivery The product produced by Addentax Group Corp. does not require any storage facilities. It is produced directly for each order. The number of demonstration samples kept is insignificant and doesn’t require any special premises for storage. We intend to sign a contract with a freight company to deliver our products. We expect that term of delivery shall be not more than 15 days, which shall include production and acceptance by clients. Competition We are in direct competition with other companies offering similar products. Nearly all Addentax Group Corp.'s competitors have significantly greater financial resources, technical expertise, and managerial capabilities than Addentax Group Corp. We are, consequently, at a competitive disadvantage in being able to provide such products and become a successful company in the printing industry. Therefore, Addentax Group Corp. may not be able to establish itself within the industry at all. Insurance We do not maintain any insurance and do not intend to maintain insurance in the future. Because we do not have any insurance, if we are made a party of a products liability action, we may not have sufficient funds to defend the litigation. If that occurs, a judgment could be rendered against us that could cause us to cease operations. Employees We are at a development stage and do not have employees, other than our sole officer, Otmane Tajmouati, who will initially perform all works in production and organization of our business. Offices Our business office is located at 70, Av Allan Ben Abdellah, Fes, Morocco 30000. Our telephone number is +1 . Management’s Discussion and Analysis of Financial Condition and Results of Operations Results of Operations for the three months ended June 30, 2016 and June 30, 2015: 10 Revenue and cost of goods sold For the three months ended June 30, 2016 and June 30, 2015 the Company generated total revenue of $3,000 and $0 from selling printed products to its customer. The cost of goods sold for the three months ended June 30, 2016 and June 30, 2015 was $514 and $0, which represents the cost of raw materials . We expect to generate more revenues as we expand our business operations. Operating expenses Total operating expenses for the three months ended June 30, 2016 and June 30, 2015 were $23,767 and $4,947. The operating expenses for the three months ended June 30, 2016 included accounting fees of $3,350; bank charges of $270; depreciation expense of $267; regulatory filings of $18,830; legal fees of $480; and rent expense of $570. The operating expenses for the three months ended June 30, 2015 included accounting fees of $2,000; bank charges of $110; depreciation expense of $267; legal fees of $2,000; and rent expense of $570. Net Income/Loss The net loss for the three months ended June 30, 2016 was $21,281 and $4,919 for the three months ended June 30, 2015. Liquidity and Capital Resources and Cash Requirements At June 30, 2016 , the Company had cash of $15,677 ($10,052 as of March 31, 2016). Furthermore, the Company had negative working capital of $16,200 (positive working capital of $4,259 as of March 31, 2016). During the three months ended June 30, 2016 the Company used $7,430 of cash in operating activities due to decrease in raw material inventory of $514, decrease in prepaid rent of $570, increase in accounts payable of $12,500 and depreciation of $267. During the three months ended June 30, 2016, the Company did not generate or use cash in investing activities. During the three months ended June 30, 2016, the Company generated $13,055 cash in financing activities as we issued a total of 18,500 common shares for cash contribution of $555 and received cash in the amount $12,500 of loans from our director. We are planning to raise $90,000 through a public offering. There is no assurance that the full amount, or any amount, will be obtained. The following table sets forth the uses of proceeds for the twelve months assuming the funding of 33%, 66%, and 100%, respectively: Gross proceeds $ $ $ Offering expenses $ 7,000 $ 7,000 $ 7,000 Net proceeds $ $ $ Website development $ 1,500 $ 3,000 $ 3,000 Leasing premises and equipment $ 5,980 $ 9,680 $ 14,460 Raw materials $ 1,520 $ 17,320 $ 30,540 Employees’ salary $ - $ 6,000 $ 12,000 Miscellaneous expenses $ 1,000 $ 2,000 $ 3,000 Marketing and advertising $ 3,000 $ 5,000 $ 10,000 SEC reporting and compliance $ 10,000 $ 10,000 $ 10,000 There is no assurance that our company will be able to obtain further funds required for our continued working capital requirements. There is substantial doubt about our ability to continue as a going concern as the continuation of our business is dependent upon public offering and achieving a profitable level of operations. The issuance of additional equity securities by us could result in a significant dilution in the equity interests of our current stockholders. Obtaining commercial loans, assuming those loans would be available, will increase our liabilities and future cash commitments. 11 Due to the uncertainty of our ability to meet our current operating and capital expenses, in their report on our audited consolidated financial statements, our independent auditors included an explanatory paragraph regarding substantial doubt about our ability to continue as a going concern. Our financial statements have been prepared assuming that we will continue as a going concern, which contemplates that we will realize our assets and satisfy our liabilities and commitments in the ordinary course of business. Future Financing Requirements We will need to obtain proper funding from equity and/or additional debt financing in order to be able to fulfill our projections. Failure to generate sufficient revenues, raise additional capital or reduce certain discretionary spending could have a material adverse effect on our ability to achieve our business objectives and will greatly affect our ability to continue as a going concern. Effective March 2, 2015, the Company entered into a Loan Agreement with Otmane Tajmouati, the Company’s sole officer and director. Under the terms of the Loan Agreement, Mr. Tajmouati has agreed to loan up to $30,000 to the Company to fund ongoing expenses and operational needs. The balance of $20,600 that had been loaned to the Company by Mr. Tajmouati as of June 30, 2016 was not advanced under the terms of this loan agreement. Off-Balance Sheet Arrangements The Company does not have any off balance sheet arrangements that have or are reasonably likely to have a current or future effect on the Company's financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources. Critical Accounting Policies Basis of presentation The accompanying financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America. The Company’s year-end is March 31. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date the financial statements and the reported amount of revenues and expenses during the reporting period. Actual results could differ from those estimates. Cash and Cash E q ui v a lents T h e C o m p a ny c o nsi d ers all h i gh ly li qu i d inves t m e n ts wit h t h e ori g i n a l m atu ritie s o f thre e m on t hs or les s to be ca s h e q u i v a le n t s. The Company had $15,677 of cash as of June 30, 2016. Recent Accounting Pronouncements We have reviewed all the recently issued, but not yet effective, accounting pronouncements and we do not believe any of these will have a material impact on the Company. Item 3. Quantitative and Qualitative Disclosures about Market Risk. As a “smaller reporting company” as defined by Item 10 of Regulation S-K, we are not required to provide information required by this Item Item 4. Controls and Procedures. Disclosure Controls and Procedures We maintain disclosure controls and procedures, as defined in Rule 13a
